Dziwulski v Tollini-Reichert (2020 NY Slip Op 07986)





Dziwulski v Tollini-Reichert


2020 NY Slip Op 07986


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: CARNI, J.P., CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (40/20) CA 19-00675.

[*1]LAUREN D. DZIWULSKI, PLAINTIFF-RESPONDENT,
vLISA TOLLINI-REICHERT, M.D., DEFENDANT-APPELLANT, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.